 KINGWOOD MINING CO.Kingwood Mining CompanyandUnited Mine Work-ers of America.Case 6-CA-3903April 30, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn December 14, 1967, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin and was engaging in unfair labor practices withinthe meaning of the National Labor Relations Act,as amended,and recommending that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. He also found that the Respondent hadnot engaged in other unfair labor practices allegedin the complaint and recommended that such al-legation be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its.powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Kingwood Mining Com-pany, Kingwood, West Virginia, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'Respondent's request for oral argument is denied inasmuch as therecord, including the Respondent'sexceptions and brief, adequatelypresents the issues and positions of the parties2We agree with the Trial Examiner that Reveley Currence is a supervisorwithin the meaning of Sec 2(1 1) of the Act since he has the responsibilityof directing employees and such responsibility involves the use of indepen-dent judgment.Moreover, we note that in February 1967, the Respondent,through its president,Fred Shaulis,acknowledged the special status of Cur-rence by identifying him to the employees as the person in charge of themaintenance shop in the daytime Such identification clearly indicated tothe employees that they were to look to Currence for responsibile directionin the performance of their dutiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE125JOHN G. GREGG, Trial Examiner: This proceedingwas held on August 23 and 24, 1967. The com-plaint alleges that the Kingwood Mining Company,hereinafter referred to as the Respondent, violatedSections 8(a)(1) and 2(6) and (7) of the Act by in-terferingwith, restraining, and coercing its em-ployees in the exercise of their rights guaranteed bySection 7 of the Act, through acts of interrogation;by creating the impression of surveillance of unionactivities; by threatening employees; by solicitingwithdrawals of union authorization cards; and bythe promulgation of work rules forbidding solicita-tion for any purpose on the Respondent's premiseswithout prior consent. In addition, the complaint al-leges arefusal by the Respondent to bargain withthe United Mine Workers of America, hereinafterreferred to as the Union, in violation of Sections8(a)(5) and 2(6) and (7) of the Act. At the trialthe complaint was amended to add acts involvingthe promise of benefits and coercive statements.At the close of the trial briefs were filed on be-half of the parties. They have been carefully con-sidered. Based upon the entire record in this caseand my observation of the demeanor of the wit-nesses asthey testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a West Virginia corporation, isengaged in miningcoal at Kingwood, West Vir-ginia.During the 12-month period immediatelyprecedingthe issuanceof the complaint herein, theRespondent sold and shipped from its Kingwood,West Virginia, location coal valued in excess of$50,000, directly to points located outside the Stateof West Virginia. The Respondent is and has beenat all times materialherein an employer engaged incommerce within the meaningof Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe UnitedMineWorkers of America, the Unionherein, is and at all times material herein has been alabor organization within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. BackgroundThe Respondent is engaged in coal strip miningoperations at various mining sites located in WestVirginia.At its Kingwood, West Virginia, mine itoperates with a working force of approximately 80to 85 employees.171 NLRB No. 24 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union began its organizational drive in earlySeptember 1966. The first meeting was held byabout five employees at the home of WilliamShaffer where Eli Zivkovich, union Internationalrepresentative, obtained authorization cards fromthose attending. Later, on September 21, 1966,another meeting was held in the fire hall at thenearby town of Bruceton, West Virginia, and Ziv-kovich secured additional cards from those attend-ing. Certain acts of the Respondent during the or-ganizing campaign became the subject of unfairlabor practice charges and on July 31, 1967, theBoard adopted the findings of a Trial Examiner ofunlawful conduct on the part of theRespondent, is-suing a broad remedial order.Kingwood MiningCompany,166 NLRB 957.B.The Alleged Interference, Restraint, and CoercionOn the morning of December 11, 1966, theUnion held a meeting of employees at BrucetonMills.According to the testimony of Robert Lewis,then an employee of Respondent, when he left themeeting that morning he and his brother, who wasseeking employment, went to the home of Jim Wil-kinson, general superintendent for the Respondentat that time. During the discussion that followed,according to Lewis, Wilkinson said to him "haveyou heard any news down around Bruceton?"Lewis responded "yes I heard they had a unionmeeting down there in the morning." Wilkinsonthen asked if Lewis had attended and Lewis an-swered in the affirmative.Wilkinson then asked"Who else went?" and Lewis responded that Leh-man, Phillips, and some other fellows had gone.The record also indicates that Lewis was asked byWilkinson whether or not he was on the union com-mittee. In his testimony, however, Wilkinson statedthat he did not query Lewis as to union activitiesbut that Lewis had volunteered the information.Based on my observation of the witnesses as theytestified I credit the statement of Lewis and ac-cordingly find thatWilkinson interrogated Lewisconcerning union activities as charged in the com-plaint and through, by, and in the course of such in-terrogation gave the impression of surveillance ofunion activities, thereby interfering with, restrain-ing, and coercing the employees of the Respondentin violation of Section 8(a)(1) of the Act.The complaint alleges additionally that ReveleyCurrence is a maintenance supervisor and agent ofthe Respondent acting in its behalf, and a super-visor within the meaning of Section 2(11) of theAct.This is denied by the Respondent. In histestimony Reveley Currence described himself as amaster mechanic employed by the Respondent for16 years. According to Currence his duties were tokeep the machinery in operation. He stated that hewas not a supervisor, had not been told he was a su-pervisor by the Respondent, and that he normallyworked alongside the other men in the maintenancedepartment, namely Charles Whitmarsh, WilliamDixon, Lee Galloway, and Marvin Dale Ringer. Therecord indicates that Currence received the samehourly rate of pay as Whitmarsh and Ringer andthat this rate ofp$2.95 per hour was not the highesthourly rate paid by the Respondent. In histestimony Currence also stated that he received hisorders from Wilkinson, Tichnell, and Shaulis. Cur-rence testified that he did not consider himself tobe the boss of the men he worked with, that henever hired anyone, fired anyone, nor did he everrecommend that the Company hire or fire anyone.When asked whether he laid out work for other em-ployees to do Currence stated not unless he wastold to do so. He testified pertinently as follows:A lot of times we try to schedule the work,work we knowiscomingup the next day, Ipassthe information down to the other men.0. Do you have authority to work overtime?A. I receive instructions.0. From whom do you receiveinstructions?A. Jim [Wilkinson] or Darwin [Tichnell],Fred [Shaulis].Q. Do you ever attend any supervisorymeetings?A. No sir.Q.Do you ever discipline anybody?A. No sir.Currence testified that he never kept anyone'stime record, and that he filled in a timecard thesame as anyoneelse and wore the same clothes asthe other employees. Currence did testify that hehad a radio in his truck, but that Whitmarsh andRinger also had radios in their trucks. Currencetestified that he used the radio to relaymessagesfrom Wilkinson or Tichnell. In connection with histestimony on the use of the company truck, Cur-rence testified that he took the truck home nightsso that he could be contacted at home in case of anemergency, that in case of an emergency on thesecond shift either Whitmarsh or himself would becontacted, that he, Currence, would be contactedaftermidnight to come out and do whatever workwas required. Currence testified that the contactwould normally be made by either Wilkinson orTichnell but that on occasion it could be one of theoperators, that if the operators could not get holdof Wilkinson or Tichnell it is understood that theywere to call Currence.FredShaulis,presidentof the Respondent,testified that his officeis inAlbright, that Wilkin-son, thegeneralsuperintendent of the Respondenthad his offices in Albright and that Tichnell was adrag line operator until he was made assistantgeneralsuperintendentwith office at Albright.Shaulistestified that in March 1967 Wilkinson andTichnell were the overall supervisors in the main-tenance shop spending approximately 2 to 5 per-cent of their time at the office in Albright and theremainingtime with the stripping operations mov-ing around at variousmine sites,visiting the main- KINGWOOD MINING CO.tenance shop four or five times each day, withaverage visits lasting from15 to 25minutes.Shaulistestified that Reveley Currence reported to Wilkin-son and Tichnell. While the record indicated thatWilkinson is not qualifiedas anelectrician, welder,or mechanic, Shaulis testified that Wilkinson's 11years of experience qualifies him to know how it isto be done. Shaulis testified that the mechanicsreceived theirassignmentsthrough a process inwhich Wilkinson and Tichnell compared notes theevening before on the requirementsfor the nextday, except those requirements which would arisefrom breakdowns that occur during the night orearly morning. The assignments were then made byWilkinson and Tichnell in the evening for the workof the next day. The assignments are normallymade, said Shaulis, by passin g the information tothe master mechanics although sometimes the as-signment would be made directly. Shaulis testifiedthat the three master mechanics, Currence, Whit-marsh, and Ringer, are equipped with two-wayradios in their trucks, receiving orders from Wilkin-son and Tichnell either directly or by radio andmerely passing on the instructions to the men.Q. How about emergency situations? Iwould assume that a machine breaks downsuddenly and can be repaired quickly. In thosecases, doesn'tMr. Currence have occasion tobe informed of this by an employee and uponbeing informed of it, takes direct action him-self to get the job done as quickly as possible?A.Mr. Currence has occasion to do this aswell as Mr. Whitmarsh and Mr. Ringer and allof the men on the mechanical staff plus theman on the machine itself.Shaulis also testified that requisition order formsin unlimited authority were available for use notonly by Currence but by Wilkinson, Tichnell, Whit-marsh,Ringer, and several others.It isthe Respondent's position that Reveley Cur-rence was not a supervisor, had no authority toresponsibly direct employees of the maintenanceshop, and accordingly was not an agent of theRespondent. However, Wayne Wilson, an employeeof the Respondent, and several other witnessestestified that in February 1967 Mr.Shaulistold theemployees assembled at the maintenance shop thatReveley Currence wouldbe incharge ofthe main-tenance shop.Wilson described the maintenanceshop as being located between the Kingwood andBruceton Mills about 6 miles from the main officewhich was at Albright. Wilson testified that the foursites currently working are separated by a few milesand that the mechanics work both in the main-tenance shop and at themine sitesas the situationrequires.Robert Lewis, who had been employed by theRespondent for 13 to 14 years, testified that he un-derstood Currence to be a supervisor, that he ob-served Reveley Currence "come around when theother welders were starting to do a job, he would127show them how to do it he would lay it out." Lewisalso testified that he heard CurrencetellBillDickson, who had been working in the machinehouse, to go to work on a shovel where there was ajob for him to do. According to Lewis, Dicksonthen took his welding equipment and went to theshovel job. Lewis stated as follows:Q. Sometimes you have numerous jobs toperform and someone has to determine whichhas the priority or which will be performedfirst.Who determines that?A.Whichever one is there. If we have a lit-tle job to do, they will come around, Whit-marsh or Currence and ask us if we will do thatjob for them.Lewis testified further that Currence had alsodirected his activities, relating an incident whenCurrence sent him to the machine shop to get boltswhen he was working on a shovel. Lewis testifiedthat a meeting in February 1967 Fred Shaulis madeitclear that Tichnell was the boss, with Currence"over the shop in the daytime, Martin over theshop at night."Iam convinced and I find from all the testimonyof record that Reveley Currence was, in fact, a su-pervisor of the Respondent at the times materialherein, regardless of the denial of both the Respon-dent'smanagement and Currence himself of suchsupervisory status. In my opinion, the record amplysupports this finding. I do not credit Currence'stestimony which attempts to portray him as simplyanother skilled working mechanic in the Respon-dent's operation. While it does not appear from thisrecord that Currence had authority to hire or fireemployees, I find amply testimony of record to in-dicate that he did clearly possess at least one of theindicia of a supervisor enumerated in Section 2(11)of the Act. The record reveals that he did respon-sibly direct employees under him, all requiring theuse of independent judgment on his part.When in February 1967 the Respondent, throughitsPresident Fred Shaulis, publicly acknowledgedthe special status of Currence by identifying him asthe person in charge of the maintenance shop, itdid no more, in my opinion, than to acknowledgean existing supervisory status which Currence hadenjoyed for a prior period of time with the approvalof the Respondent, and through which the Respon-dent permitted Currence to be held out to the em-ployees as a supervisor with the authority toresponsibly direct the work of the employees whenrequired. I simply do not credit Shaulis' testimonystatingthat his announcement that Currence was tobe in charge of the shop meant that all themechanics would have to assume more responsibili-ty because Tichnell was a new and inexperiencedsupervisor.Iwould distinguish this case fromBoston GasCompany,136NLRB 219, wherein the Boardfound the so-called foreman dispatchers andassistantdispatchers who relayed orders by a radio 128DECISIONSOF NATIONALLABOR RELATIONS BOARDto the servicemen to be employees rather than su-pervisors.There,the Board took into account thefact that the servicemen in the field took direct su-pervision from the service foreman,the Board stat-ing "in view of the availability of direct field super-vision by the service foreman,we find that thetransmission of work assignment orders to the ser-vicemen does not constitute responsible directionwithin the meaning of the Act."In the case at hand,however, the supervision exercised by Currencewas not limited to the relaying of messages whichcame by radio but included the direct supervisionin the shop and over the actions of the employees,at times when direct supervision by Wilkinson orTichnell was not available.It is also clear from thisrecord that for the most part Shaulis, Wilkinson,and Tichnell were not normally physically presentat the'obsite.Ifind the situation herein more likethat which prevailed inLonestar Book Depository,158 NLRB 72, where the alleged supervisor, Phil-lips,while seeking to create a contrary impression,did, in fact, exercise his authority to assign men tovarious tasks,and where although he may havedone so unobtrusively,themen recognized hisauthority.Accordingly,Ifind that Reveley Cur-rence was a supervisor within the meaning of theAct and an agent of the Respondent at the timesmaterial herein.The complaint alleges that in or about January1967 Currence threatened employees at the minewith cessation of operations,if employees selectedthe Union as their bargaining representative.In thisconnection,Lewis testified that he had a conversa-tion with Reveley Currence sometime in January1967, that one day at noon they were discussing theUnion and Currence said, "a man would be an idiotto vote for the Union."He is also alleged to havesaid"if our coal company does go union, it will beshut down and Mr.Fry will move out and nobodywould have any work."Ifind these statements byCurrence,a supervisor,made to an employee onthe job,to have occurred as alleged, crediting thestatement of Lewis.Having found Reveley Cur-rence to be a supervisor,Ifind these statementsunder these circumstances to be coercive and an in-terference,restraint,and coercion of employees inviolation of Section 8(a)(1) of the Act.The complaint alleges additionally that Currencesuggested to, and assisted,employees in thewithdrawal of their union authorization cards. Icreditthestraightforwardandcorroboratedtestimony of Cease, who stated that Currence said"you better give your union card back,"and added"there is going to be a lot of us out of work."I findthe statements made by Currence in soliciting thewithdrawal of union cards to constitute inter-ference,restraint,and coercion of the employees ofthe Respondent in violation of Section8(a)(I) ofthe Act.The complaint,as amended,charges the Respon-dent,throughWilkinson,inMay 1967 with thepromise of additional paid holidays and the grant ofsuch benefits in May andJuly 1967 inviolation ofSection 8(a)(1) of the Act. Fred Shaulis testifiedthat while Fry was still president of the Respondentcorporation,at a mass meeting with the employeesin the community building in Lennox, West Vir-ginia, in August 1966 a discussion was had on thevarious problems of the Respondent in renegotiat-'ing a contract with the power company.Shaulisstated that at this meeting he went over severalitems which the Respondent had in mind for theemployees including a general wage increase Janu-ary 1, a pension plan equal and comparable to thepension plans of the other companies,and five paidholidays instead of Christmas.Shaulis in histestimony did not recall whether he mentioned fivespecific holidays but thought that Mr. Fry had.Shaulis testified further that at a later meeting atChristmas after dinner a discussion was had on thegroup insurance plan and new employee pensionplan which was to go into effect on January 1. Hedid not remember naming the holidays at this time,but stated that he used the phraseology five paidadditional holidays rather than one.He stated thatto the best of his collection December 10 or 12 wasthe first time he announced the five paid holidays.The record indicates that Wilkinson in May 1967did promise the additional holidays as charged inthe complaint,and that prior to Memorial Day1967 the Respondent's employees received onlyChristmas as a paid holiday and that starting withMemorial Day 1967 the Company initiated pay-ment of holidays, including four additionalholidays.Ido not credit the statement of Shaulisthat he announced a grant of additional holidays inAugust 1966, particularly in view of the subsequentletter published by the Respondent to its employeesunder date of September 23, 1966, which, whilesummarizing the earlier meeting, is significantly de-void of any reference to paid holidays.I find fromample,credible testimony of record that the newpaid holidays policy was announced by Shaulis atthe Christmas banquet held in December of 1966and by Wilkinson in May 1967. I find on this recordthat the increased benefit of additional paidholidays was announced at a time and in a mannerdesigned to discourage union membership by mak-ing it clear to the employees of the Respondent thateconomic benefits could and would be grantedwithout the benefitof ornecessity for unionrepresentation.Ifind the grant of the additionalbenefit of a paid holiday for the first time onMemorial Day to be deliberately timed so as toachieve that purpose,coming hard on the heels ofthe request for recognition and bargaining by theUnion.While the Respondent argues that the additionalholidays were mentioned for the first time in Au-gust 1966 at a time prior to the Union's demand forrecognition and bargaining,the factremains thateven at that time the Respondent had knowledge of KINGWOOD MINING CO.unionactivities and theunioncampaign which hadalready begun at the facilities of its sister corpora-tion.Allegheny Mining Corporation,167 NLRB 81.Accordingly I am persuaded and I find that thepromise andgrant of the additional benefits, asfound hereinabove, are unlawful and in violation ofSection 8(a)(1) of the Act.The complaintalso allegesthat for the purpose ofdiscouragingunion membership and activities theRespondent promulgated work rules forbidding sol-icitationforany purpose on the Respondent'spremiseswithout prior approval. In this connectionFred Shaulis testified that the decision to promul-gate workrules cameabout as a logical extensionof the Company's growth, and a situation involvingone of the employees who had "quite a problemwithwage garnishmentsor attachments." Shaulistestified that when he met with counsel the lastweek in January 1967 counsel asked him whetheror not the Respondent had a formalized set ofworkingrules.When Shaulis said it did not, it wassuggestedthat that should be done. However, ac-cording to Shaulis, it was laid aside until, at theMarch 10 meeting, which involved the question ofsafety, a movie was shown involving safety prac-tices,maintenancepractices, and so forth. Shaulistestified that at this point he realized that he had noformalized safety program or policy. That week hesat down and talked to John Miller about it, andworked upa setof rules. Then on March 24, whichaccording to Shaulis was the most convenient timefor them, theserules went out to the employees oftheRespondent. Shaulis testified that, prior toMarch 24, the Respondent had two letters whichinvolved the procedure in filling out timecards. Therulesmailedout on March 24 concerned severaldifferent subjects including one prohibiting collec-tionor solicitationfor any purpose during workhours oncompanypremises.Shaulis testified thatthe company policy with regard to solicitation hadbeen the samebefore the publication of the rule.Under the unpublished policy, according to Shaulis,solicitationswere made by employees for other em-ployees basically with the permission of manage-ment.Shaulistestified that due to the Company'soperational procedures which involved keepingequipment in operationaround the clock wherepossible,mostof the employees, while on the com-panypremises andwhile on company time, do nothave much freetimein which to stand around andconduct businessother than company business.Shaulistestified that the Respondent has never per-mitted anyoneto goto themen oncompany timeand on companypremisesto solicit, that if the mendo it they do it on their own time and at home.There is no doubt that the breadth of the rule aspublished prohibits the solicitation of union mem-bership on companypremisesboth on companytimeand on the employees own time and as such itispresumptively invalid as an impediment to or-ganization.WaltonManufacturing Company,126129NLRB 697. While the Respondent takes the posi-tion that safety factors and the maintenance ofproduction are the basis for the rule, I do not sofind on this record. The inability or the difficulty ofemployees to congregate on company propertybecause of the nature of the mining operationsdescribedhereinmay, as a practical matter,mitigate against solicitation, but is to be distin-guished from the rule which prohibits such solicita-tion. In addition, I find in the timing of the publica-tion of the rule, coming so soon after the Union'srequest for bargaining, an unmistakable element ofdesign to discourage and interfere with union ac-tivities prohibited by the Act. I am not persuadedby Shaulis' rather contrived testimony attemptingto explain the reason for laying aside the promulga-tion of formal rules from late January to lateMarch. Accordingly, I find that the promulgationand distribution of the rule prohibiting solicitationon company premises or during working hourswithout prior approval by the Respondent inter-fered with, restrained, and coerced the employeesof the Respondent in the exercise of rights pro-tected by the Act in violation of Section 8(a)(1) ofthe Act.The complaint alleges additionally unlawful inter-rogation by Tichnell at the mine. Benjamin Cease,an employee of the Respondent, testified to an in-cident which occurred early in May 1967, at whichtime he had occasion to go to Somerset, Pennsyl-vania, with Darwin Tichnell and Relevey CurrenceinTichnell's car.During the trip, according toCease, one of them said to him "by the way, howdoes the rest of the men on the drill feel about theUnion." Cease replied that he did not know, it hadnot been brought up. While Cease indicated that hedid not know which of the two, Tichnell or Cur-rence, had asked him the question about the Union,when he was shown his affidavit in which he in-dicated that Tichnell has asked the question, Ceasestated that it did not refresh his recollection andthat he was not positive which one it was. Ac-cordingly, I do not find on this record sufficientprobative evidence of record on which to base afinding of interrogation by Tichnell and will recom-mend dismissal of that portion of the complaint soalleging.The complaint, as amended, alleges additionallythatWilkinson in April 1967 threatened employeeswith reprisals for filing unfair labor practicecharges.WayneWilson,an employee of theRespondent, testified to a conversation which hehad with Wilkinson on or about April 28, 1967,during regular worktime. According to Wilson, Wil-kinson came up to him and after some discussionrelative to anticipated Sunday work, Wilson statedtoWilkinson that he had heard that Currence wassuggesting that some of the men get their unioncards back. According to Wilson, Wilkinson said heguessed that was right, the right thing to do, thatthe men would gain their self-respect and stop the 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection if they secured a number over 30 percent.WilkinsontoldWilsonthatWilson was makingmore money than he would make if organized,because the men were always having wildcatstrikes,that it was a matter of economics that if theCompany couldnot make enough money to pay theUnion their 40 cents,itwould have to come out ofthe wages of the employees.Wilson testified toanother discussion with Wilkinson in April 1967 asfollows:A.We weretalking.Iasked him about thefact a few ofthe other fellows had been laid offand he told me that it was strictly by seniorityand the fact they were purchasing more coalputting the machines on. I asked him whyRobb was laid off and he said"strictly seniori-ty."And hehad said that Robb had filedcharges withthe LaborBoard against the Com-pany.Isaid I would not know, I did not knowuntil he told me he had.Probablyif he had notfiled the charges he would havebeen back bythen.Q. Is thatwhat Mr.Wilkinson said to you?A. Yes,if he had not filed charges he wouldbe back towork by now.In his testimony,Wilkinson denied telling Wilsonthat Lewis would have a better chance of beingcalled back if he had not filed unfair labor practicecharges, and denied telling Wilson that,if the Com-pany would not be able to pay the 40 cents, itwould come out of the employees'wages. TheRespondent argues that inasmuch as Wilkinson hadbeen advised as to what a supervisor could andcould not say to employees concerning the subjectof unions and had just been involved in an unfairlabor practice hearing less than 3 weeks before thetime oftheAprilconversation,the presumptionwould be that Wilkinson would not threaten an em-ployeewho had just previously testified against himin an unfair labor practice case, especially afterhaving been advised by counsel as to what state-ments supervisors couldmake to employees.Nevertheless the record indicates that Wilkinsonundertook to discuss the subject of the Union andunion activities at a time when a union campaignwas in progress.Thisposition is borne out by thetestimony of Wilson when he stated:Q. Do you recall Mr. Wilkinson sayinganything in that similar vein?A. Justthe fact that he said he was nottellingme some of these things,he was just ar-guing with me. In other words, he knew whathe could tell me and what he could not tell me.Q. On April 28,during this discussion, wasanythingmentioned about union majoritystatus?A. Yes,he informed me he understood theUnion had 75 percent of the men signed up. Itold him I did not know.Crediting the testimony of Wilson,Ifind thatWilkinson,by his statements as found hereinabove,interferedwith,restrained,and coerced the em-ployees of the Respondent in violation of Section8(a)(1) of the Act.C. The Alleged Refusal To BargainThe complaint alleges that on or about March 7,1967, a majority of the employees in an appropriateunit designated and selected the Union as their col-lective-bargaining representative;that at all timessince that date and continuing to date the Unionhas been the collective-bargaining representative ofthe employees in the said unit;that on or aboutMarch 7, 1967, and at all times thereafter theUnion has requested and is requesting the Respon-dent to bargain collectively with it as the exclusiverepresentative of the said employees; and that sinceon or about March 8, 1967, and at all timesthereafter the Respondent failed and refused andcontinues to fail and refuse to recognize and bar-gain with the Union.The Respondent denies that the unit specified inthe complaint is an appropriate unit; denies that theUnion represents or represented a majority of theemployees; denies that the Union requested it tobargain collectively; and alleges that it had a good-faith doubt as to the Union'smajority status basedon the alleged invalidity of the Union's authoriza-tion cards and its belief that a majority of its em-ployees did not desire a union.The record indicates that on March 9,1967, theRespondent'spresident,Shaulis, received a letterfrom Urbaniak,president of District 31, UnitedMine Workers of America, which was addressed toFry as president of the Respondent.The letter,dated March 7, 1967, states"Please be advised thatthe United Mine Workers of America represent themajority of your employees at Kingwood MiningCompany operations located near Bruceton Mills,Preston County, West Virginia.In view of this I amrespectfully requesting a meeting to be arranged atyour earliest convenience for the purpose of recog-nitionand wage negotiation."Therewas noresponse to this letter.Subsequently,Shaulisreceived a letter dated April 18, 1967, from Ur-baniak.The record indicates that the letter states asfollows:Dear Mr.Shaulis:Iwish to bring to your attention that sinceon or about March 8, 1967, and at all timesthereafter Kingwood Mining Company by itsofficers,agents and representatives has failedand refused to bargain collectively and in goodfaith with United Mine Workers of America alabor organization designed or selected by amajority of the employees of said Employer inan appropriate unit[all employees engaged intheproduction of coal,repairandmain-tenance,processing and loading of coal, elec-tricians and laborers; excluding technical em-ployees,officeclericalemployees,janitors, KINGWOOD MINING CO.guards, professional employees and supervisorsas defined in the Act] for the purposes of col-lective bargaining in respect to rates of pay,wages,hours of employment and other condi-tions of employment.Irespectfully request that we meet withinthe next seven to ten days for the purpose ofcollective bargaining in respect to wages, hoursof employment and other conditions of em-ployment.A response to this letter was forthcoming by acommunication dated April 25, 1967, from theRespondent's lawyers advising the Union that theRespondent did not believe that the Unionrepresented a majority of its employees.In explaining the reason for its failure to respondto the letter of March 7, 1967, Shaulis testified es-sentially that when he received the letter he con-sulted with his attorneys and his management peo-F le and "did quite a lot of thinking about it." Shau-s testified that shortly after receipt of the letter hemade an investigation of the claim of majoritystatus by spending a long evening with his super-visory people and going over the situation withthem, asking their working knowledge of the situa-tion of Kingwood Mining, and whether they felt thestatementasmade inthe letter was correct. Ac-cording to Shaulis they came to the very definiteconclusion that the claim was incorrect based on"quite a number of variables" and on informationsecured through the medium of relatives of severalmanagementpersonnel including Wilkinson, whosefatherand cousin were on the Respondent'spayroll, and Tichnell, whose father and brotherwere also on the payroll. According to Shaulis andother testimony of record, Wilkinson and Tichnelldiscussed the situation with their relatives and alsoreceived comments from other men during theperiod as to what they thought of the situation. Allof this, put together, according to Shaulis, led themfirmly to believe that the United Mine Workers ofAmerica did not, as it claimed, represent a majorityof the employees. Shaulis also testified at somelength that during the time following the receipt ofthe letter of March 7 no one came to him from theUnion or made any contact with him concerningthe letter, nor was any effort made by anyone todemonstrate majority status by a showing of mem-bership cards.Shaulistestified that he was readilyavailable if someone wanted to contact him andthat, although he had repeated contacts with Mr.Zivkovich, Zivkovich made no effort to discuss thequestionof the majority status nor requested ameeting onthe subject. According to Shaulis, whenhe received the second letter of April 18, 1967,fromUrbaniak he again discussed it with hismanagementpersonnel and again assessed thesituationand it was their concerted opinion that theUnion did not represent a majority of the em-ployees. The letter was then turned over to the131Respondent's lawyers who advised the Union byletter dated April 25, 1967, that the Respondentdid not believe that the Union represented amajority of its employees. Shaulis testified that atthis point he anticipated a petition for an electionbecause of his experience in the almost contempo-rary situations which occurred at Mount StormMining Company and Allegheny Mining Companywhere very similar fact situations led to the filing ofa petition for election by the Union involved. Infurther elaboration of his assessment of the situa-tion after the receipt of the letter of April 18, Shau-lis indicated that he not only went over the matterwith his management personnel but that he hadinformation through "various avenues" that sinceApril 1 and in the time between the receipt of thetwo letters a number of the men were seriouslygoing ahead and getting their cards back. Shaulisstated that a number of men came to managementon their own volition "just out of the clear bluesky" seeking ways to get out of the Union and seek-ing information with respect to union claims rela-tive to pension benefits and their validity. Shaulisalso testified that between the time of receiving thefirst and second letters some of the men came tohim indicating to him that they had signed a unioncard with the understanding that there would be anelection between the Company and the Union.The record indicates that Zivkovich, the unionrepresentative, on September 21, 1966, at BrucetonMills,West Virginia, secured nine union authoriza-tion cards with signatures placed on the cards in hispresence. Subsequently on December 11, 1966, hereceived another card signed in his presence. Ziv-kovich testified that he received cards from othersources solicited by representatives of the Unionand turned over to him including three cardsreceived in the mail. The record indicates that 26additional cardswere secured by other unionrepresentatives, some of them, however, securedafterMarch 7, 1967. The record indicates that as ofMarch 7, 1967, the Respondent's payroll included76 or 77 employees in the production and main-tenance unit and that as of March 7, 1967, theUnion did in fact hold sufficient cards authen-ticated by record testimony to establish a majorityof the employees in the unit. The cards clearlydesignated the Union as the exclusive bargainingagent in all matters pertaining to pay rates, wages,hours of employment, and other conditions of em-ployment.While there was testimony indicatingthat statements were made in the securing of someof the cards which related to the holding of an elec-tion,Ifind no evidence on this record ofmisrepresentation nor a holding out that the cardswere to be used solely for the purpose of an elec-tion nor do I find evidence of other overt acts suffi-cient to invalidate the cards.Cumberland Shoe Cor-poration,144 NLRB 1268. I therefore am satisfiedand find that the Union held valid cards from amajority of the Respondent's employees on March353-177 0 - 72 - 10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARD7,1968.While there was testimony that eightsignershad notified the Union that they desired tohave their cards returned these were all subsequentto March 7, 1967.Considering the demand for recognition and bar-gaining asembodied in the letter of March 7, 1967,Ido not find that request defective for failure tospecify the usual statutory exclusions. By claimingall the Respondent's "employees" the Union usedlanguage of common ordinary usage, and did notthereby include those employees normally excludedunder the statute.Hamilton PlasticMolding Com-pany,135 NLRB 371. In any event the Respondentdid not raise the question at the time and it wasclarified in the subsequent detail provided by theUnion in its letter of April 18, 1967. I find, there-fore, that both the union letters of March 7, 1967,and April 18, 1967, provided the Respondent witha clear, unequivocal and unconditional demand forrecognition as the representative of the Respon-dent's employeesinanappropriate unit and arequest for bargaining.The complaint alleges that the following em-ployees of the Respondent constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act: Allproduction and maintenance employees at theRespondent's Kingwood,West Virginia, facilitiesincluding employees engaged in production of coal,repair and maintenance, processing and loading ofcoal,electricians,and laborers, but excludingtechnicalemployees, office clerical employees,janitors, guards, professional employees, and super-visors as defined in the Act. The Respondent in itsanswer denies that thisunit is anappropriate unit.No testimony, however, was adduced by theRespondent at the hearing concerning the unit, theRespondentclaimingthat the question of the ap-propriateness of the unit being a matter fornegotia-tion between the Employer and the Union. It is wellsettled by now that the primary responsibility fordeciding whether a unit is appropriate for purposesof collective bargaining has been granted to the Na-tional Labor Relations Board.General InstrumentCorporation v.N.L.R.B.,319 F.2d 420 (C.A. 4,1965). There being no evidence of record to thecontrary, I find that the following employees of theRespondent constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All produ.,Jon andmaintenanceemployees at the Respondent's King-wood, West Virginia, facilities including employeesengaged inproduction of coal, repair and main-tenance,processing and loading of coal, electri-cians, and laborers, but excluding technical em-ployees, office clerical employees, janitors, guards,professionalemployees, and supervisors as definedin the Act.Section 8(a)(5) of the Act requires an employer"to bargain collectively with the representatives ofhis employees subject to the provisions of Section9(a)." That section provides that"representativesdesignated or selected for the purpose of collectivebargainingby themajority of the employees in aunit appropriate for such purposes shall be the ex-clusive representatives of all the employees in suchunit."While under Section 9(c)(1), the Board con-ducts elections to determine representative status,ithas long been settled that such status may beshown by other means.Thus,when a majority ofemployees in an appropriate unit sign unionauthorization cards an employer violates Section8(a)(5) of theAct if heinsists on an election andrefuses to recognize and bargain with the union un-less such refusal is motivated by a good-faith doubtof the union'smajority status.Joy SilkMills v.N.L.R.B.,185 F.2d732, 741,cert.denied341 U.S.914.In the case at hand I have found that the Union'sletter of March7, 1967,and its letter of April 18,1967, both constituted valid demands for recogni-tion and bargaining.Ihave also found on thisrecord that at the time of the demand on March 7,1967, the Union did,in fact,represent an un-coerced majority of the Respondent's employees inan appropriate unit as found hereinabove. Turningto the Respondent's claim of a good-faith doubt, Iam not persuaded on this record that the Respon-dent did,in fact,entertain a good-faith doubt. Forthemost part,theRespondent,through Shaulis,provided unconvincing testimony as to the basis ofits alleged good-faith doubt.In lieu of responding tothe clear request of the Union to meet for the pur-pose of recognition and negotiation based on aclearly stated claim of majority representation atwhich time a simple determination of the validity oftheUnion's claim could have been effected, theRespondent took the course of ignoring the requestfor recognition while it presumably embarked on analleged attempt to determine whether or not theUnion's claim of majority status was valid. It did sothrough the dubious medium of discussions with itsownmanagemement,presumablyrelyingonknowledge which management acquired throughrelatives of key personnel who were employees oftheRespondent and who presumably had themeans andcapacityto validly assess the actualunion sympathies of some 70 employees and todetermine whether or not they had signed cardsauthorizing the Union to represent them. Evenwere I convinced of the bona fides of the Respon-dent in initiating and conducting this so-called in-vestigation,which I am not,Iwould neverthelessaccord it little weight,for I am not persuaded onthis record that the so-called investigation in factprovided the Respondent with what would appearto be a reasonable basis for its claim of good-faithdoubt.On the contrary,itavoided the simple ex-pedient of responding to the union request and con-ducting a check to determine whether or not theUnion in fact enjoyed majority status,while,through its supervisors it engaged in extensive un- KINGWOOD MINING CO.lawful conduct as found hereinabove which I ampersuaded was designed to dissipate any majoritywhich may have existed, indicating a clear rejectionof the collective-bargaining principle and clothingits refusal to bargainwith bad faith. I find thereforethat the Respondent, from March 8, 1967, andthereafter unlawfully refused to recognize and bar-gainwith the Union herein in violation of Section8(a)(5) and 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices I shall recommendthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. In view of the extent of the unfairlabor practices herein, following the prior practicesfound inKingwood Mining Company,166 NLRB957, I shall recommend an appropriately broadcease-and-desist order. Having found also that theRespondent unlawfully refused to recognize andbargaincollectively with the Union as the represen-tative of the majority of its employees in an ap-propriate unit, I shall recommend that the Respon-dent upon request accord such recognition to, andbargaincollectivelywith,theUnion as therepresentative of a majority of its employees in anappropriateunitand, if an understanding isreached, embody such understanding in a signedagreement.Nothing herein shall be construed to require theRespondent to discontinue or withhold any of thebenefits heretofore granted to its employees.Upon the basis of the foregoing and upon the en-tire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent Kingwood Mining Co., aWest Virginia corporation, is and at all timesmaterial herein has been an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The United Mine Workers of America, theUnion herein, is and at all times material herein hasbeen a labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees ofthe Respondent's Kingwood, West Virginia, facility133including employees engaged in production of coal,repair and maintenance, processing and loading ofcoal,electriciansand laborers, but excludingtechnical employees, office clerical employees,janitors, guards, professional employees, and super-visors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The aforesaid labor organization is, and at alltimesmaterialherein has been, the exclusiverepresentative of the employees in the above ap-propriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By failing and refusing to recognize and bar-gaincollectively with the aforesaid labor organiza-tion as the exclusive representative of the em-ployees in the foregoing appropriate unit theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.ReveleyCurrence is a supervisor of theRespondent within the meaning of Section 2(11) ofthe Act.7.By coercively interrogating and threatening itsemployees; creating the impression of surveillanceof union activities; promising and granting addi-tional benefits;assistingin the solicitation of thewithdrawal of union authorization cards; promul-gating andmaintaininga working rule prohibitingsolicitation on company premises or during workinghours without prior approval; threatening reprisalsforfilingunfair labor practice charges; andthreatening to close operations; the Respondent hasinterferedwith, restrained, and coerced its em-ployees in the exercise of rights guaranteed to themunder the Act in violation of Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.9.Except as found hereinabove all other allega-tions of interference, restraint, and coercion allegedin the complaint are dismissed.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law and upon the entire record .inthis case, it is recommended that Kingwood MiningCompany, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively with theUnion as the exclusive representative of its em-ployees in the appropriate unit found herein.(b) Interrogating and threatening any of its em-ployees with respect to their union activities.(c)Creating the impression of surveillance ofthe union activities of its employees.(d)Assisting in the solicitation of the withdrawalof union authorization cards. 134DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) Promulgating and maintaining a working ruleprohibiting solicitation on company premises dur-ing working hours without prior approval.(f)Threatening reprisals for filing unfair laborpractice charges and threatening the closing ofoperations.(g) Promising and granting additional benefits inorder to discourage union activity and membership.(h) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their rights to self-organization; to form,join, or assist any labor organization; to bargain col-lectively through representatives of their ownchoosing; to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection; or to refrain from any and allsuch activities.2.Take the following affirmative action:(a) Bargain with the Union, upon request, as theexclusive representative of the employees in the ap-propriate unit found herein, with respect to wages,hours, and other conditions of employment, and, ifan understanding is reached, embody such un-derstanding in a signed agreement.(b) Post at its office and at the machine shop in-volved herein copies of the attached notice marked"Appendix."1 Copies of said notice, on forms pro-vided by the Regional Director for Region 6, afterbeingduly signed by the Respondent or itsrepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'' In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in thenotice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order"2 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 6, in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "exclusive representative of all employees in thebargaining unit described below with respect torates of pay, hours of employment, and otherconditionsof employment and, if an un-derstanding is reached, we will embody it in asigned agreement. The bargaining unit is:Allproductionandmaintenance em-ployees at the Respondent's Kingwood,West Virginia, facilities including em-ployees engaged in production of coal,repair and maintenance, processing andloading of coal, electricians and laborers,but excluding technical employees, officeclericalemployees,janitors,guards,professional employees, and supervisors asdefined in the Act.WE WILL NOT interrogate employees abouttheir union activities.WE WILL NOT promise and grant benefits todiscourage employees from union activities ormembership.WE WILL NOT make statements designed togive employees the impression that we arekeeping them and their union activities undersurveillance.WE WILL NOT solicit the withdrawal of unionauthorization cards.WE WILL NOT promulgate nor maintain aworking rule prohibiting solicitation on com-pany premises or during working hours withoutprior approval.WE WILL NOT threaten our employees withreprisals or the closing of operations.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, or toform labor organizations, to join or assist anylabororganization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities forthe purposes of collective bargaining or othermutual aid or protection or to refrain from anyor all such activities.KINGWOOD MININGCOMPANY(Employer)DatedBy(Representative) (Title)APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL bargain collectively in good faithwith United Mine Workers of America, as theThis notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,1536FederalBuilding,1000LibertyAvenue,Pittsburgh,Pennsylvania15222,Telephone 644-2969.